DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 12, 36, 44, 51, and 55-70 are under examination. 

Information Disclosure Statement
2.	Entries in the information disclosure statement filed June 4, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the entry has an incorrect document number (see items 191 and 192) or does not have a publication date (see item 173).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Worthington et al. (US 5,822,715) in view of Heller et al. (US 6,560,471) in view of Miller et al. (US Registration No. H2246 H).
Worthington, et al. teaches a method comprising a patient-operated apparatus for measuring blood glucose values representative of a blood glucose concentration of a patient over time and memory for storing data relating to insulin doses administered to the patient, (abstract; column 4).  Worthington et al. teaches determining a measurement value at a particular time period, (column 4, lines 21-32; column 9, lines 17-26).  Worthington et al. teaches determining future blood glucose values depending on measured blood glucose values and determine a corrective action of the patient when the glucose values go outside of a target range, wherein the corrective action may be administration of a supplemental insulin dose, consumption of grams of carbohydrates, etc. (column 4).  Worthington teaches a hypoglycemic value of 70 mg/dL and if a blood glucose value lies below they hypoglycemic value, providing an alert to the patient of the likely development of hypoglycemia unless a carbohydrate supplement is taken, (column 10, lines 7-11; column 14, lines 20-27), suggesting reducing a component of the patient’s regimen in determination of a severe hypoglycemic event. Worthington et al. teaches customizing parameters by the patient, (column 9, line 61 – column 10, line 15). Worthington et al. considers the time and percentage of regular insulin action, dose, sensitivity value and measurement value, (column 8, line 59 – column 10; Figure 9B). Worthington provides adjustment to insulin dosage regimen over time, (columns 8-10; Figure 6).
Worthington, et al. does not teach tagging measurements with identifiers reflective of when the measurements were obtained.
Heller et al. teaches storing event markers with data of a particular event which are generated automatically or through input by the patient, (column 59, lines 36-42).
It would have been obvious to one skilled in the art at the time of invention to combine Heller et al. with Worthington et al., because each of the elements are known in the art, the art is in the same technology, i.e. are systems for controlling blood glucose and combinable.  One of ordinary skill would have recognized that the results of the combination were predictable, because Worthington et al. predicts future blood glucose values based on measured glucose values, and corrective actions if said values are outside a range, (abstract) and Heller et al. measures a level of analyte, i.e. blood glucose, and a delivery system to help alter the level of analyte based on the measured analyte, (abstract), thus all use methods to analyze blood glucose and provide a means of altering said glucose and are combinable.
While Worthington et al. and Heller et al. teach adjustments of insulin regimen and glucose thresholds over time, (Worthington, column 3, lines 54-64; Heller, columns 51-52), they do not expressly teach dampens or prevents unstable oscillations, and the regimen continues to decrease as the oscillations are reduced.
Miller et al. teaches a method of predicting the effectiveness of medication-based therapy in lowering average blood glucose levels and recommending a therapy on the basis of the arithmetic average of the relative minima, (abstract). Miller et al. shows the decrease of glucose oscillations over time, and the predictability of treatment effectiveness bases on the amplitudes of the oscillations, suggesting that as oscillations decrease treatment decreases, (columns 3-5). 
It would have been obvious to one skilled in the art at the time of invention to combine Miller et al. with Worthington et al. and Heller et al., because each of the elements are known in the art, the art is in the same technology, i.e. are methods for analyzing blood glucose and combinable.  One of ordinary skill would have recognized that the results of the combination were predictable, because Worthington et al. predicts future blood glucose values based on measured glucose values, and corrective actions if said values are outside a range, (abstract), Heller et al. measures a level of analyte, i.e. blood glucose, and a delivery system to help alter the level of analyte based on the measured analyte, (abstract), and Miller et al. predicts the effectiveness of medication-based therapy in lowering blood glucose levels by monitoring the oscillation patterns of blood glucose over time, (abstract) thus all use methods to analyze blood glucose and are combinable.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 12, 36, 44, 51, and 55-70 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,220,456. Although the claims at issue are not identical, they are not patentably distinct from each other.  The U.S. Patent requires the limitations of the instant claims with additional limitations.  Thus, the subject matter of the instant claims encompasses the subject matter of the U.S. Patent, and they are not patentably distinct. 

 
7.	Claims 12, 36, 44, 51, and 55-70 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,624,577. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims requires the limitations of the U.S. Patent with additional limitations.  Thus, the subject matter of the U.S. Patent encompasses the subject matter of the instant claims, and they are not patentably distinct. 

8.	Claims 12, 36, 44, 51, and 55-70 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 8,457,901. Although the claims at issue are not identical, they are not patentably distinct from each other.  The U.S. Patent requires the limitations of the instant claims with additional limitations.  Thus, the subject matter of the instant claims encompasses the subject matter of the U.S. Patent, and they are not patentably distinct. 

9.	Claims 12, 36, 44, 51, and 55-70 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,600,682. Although the claims at issue are not identical, they are not patentably distinct from each other.  The U.S. Patent requires the limitations of the instant claims with additional limitations.  Thus, the subject matter of the instant claims encompasses the subject matter of the U.S. Patent, and they are not patentably distinct. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M, Tu, Th, F, 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/Primary Examiner, Art Unit 1671